  Case 17-10564         Doc 39     Filed 02/05/19 Entered 02/05/19 09:19:54              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-10564
         CHARLES CURTIS SCOTT
         TERRYN L SCOTT
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/03/2017.

         2) The plan was confirmed on 08/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/30/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-10564        Doc 39       Filed 02/05/19 Entered 02/05/19 09:19:54                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,320.00
       Less amount refunded to debtor                          $2,061.89

NET RECEIPTS:                                                                                      $9,258.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $425.27
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,425.27

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN CREDIT ACCEPTANCE       Secured       11,425.00     19,993.07        19,204.00       1,388.08      91.22
AMERICAN CREDIT ACCEPTANCE       Secured       13,825.00     31,432.06        29,796.00       2,452.48     141.53
AMERICAN CREDIT ACCEPTANCE       Unsecured      7,779.00            NA            789.07           0.00       0.00
AMERICAN CREDIT ACCEPTANCE       Unsecured     15,971.00            NA          1,636.06           0.00       0.00
AMERICAN WEB LOAN                Unsecured         500.00           NA               NA            0.00       0.00
BADESCH ABRAMOVITCH              Unsecured      4,012.00            NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING           Unsecured     57,445.00            NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING           Secured              NA       3,604.05         3,604.05        759.53        0.00
BAYVIEW LOAN SERVICING           Secured      241,958.00    295,336.33       298,940.38            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured     18,330.00     18,330.10        18,330.10            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00       2,944.05         2,944.05           0.00       0.00
COMCAST CENTRAL WAREHOUSE        Unsecured         308.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured              NA            NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      1,980.00       1,980.93         1,980.93           0.00       0.00
DIVINE INFANT JESUS SCHOOL       Unsecured      1,000.00            NA               NA            0.00       0.00
GEICO                            Unsecured         452.00           NA               NA            0.00       0.00
MASSACHUSETTS MUTUAL LIFE INS    Unsecured         225.00           NA               NA            0.00       0.00
MBB                              Unsecured          60.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured            NA       1,280.26         1,280.26           0.00       0.00
OPPORTUNITY LOANS                Unsecured         649.00           NA               NA            0.00       0.00
OPPORTUNITY LOANS                Unsecured         819.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         500.00        602.50           602.50           0.00       0.00
PAYDAY LOAN STORE                Unsecured            NA       2,279.81         2,279.81           0.00       0.00
PORTFOLIO RECOVERY ASSOC         Unsecured         514.00        514.21           514.21           0.00       0.00
PORTFOLIO RECOVERY ASSOC         Unsecured            NA         497.88           497.88           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00           NA               NA            0.00       0.00
STUART LIPPMAN & ASSOC           Unsecured            NA         224.81           224.81           0.00       0.00
US CELLULAR                      Unsecured         312.00           NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured     13,555.00     13,665.79        13,665.79            0.00       0.00
VATIV RECOVERY SOLUTIONS         Unsecured            NA       5,224.89         5,224.89           0.00       0.00
VILLAGE OF HILLSIDE              Unsecured         200.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-10564        Doc 39     Filed 02/05/19 Entered 02/05/19 09:19:54                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal        Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid           Paid
VILLAGE OF NORTH RIVERSIDE     Unsecured         500.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                               $298,940.38              $0.00                    $0.00
      Mortgage Arrearage                               $3,604.05            $759.53                    $0.00
      Debt Secured by Vehicle                         $49,000.00          $3,840.56                  $232.75
      All Other Secured                                    $0.00              $0.00                    $0.00
TOTAL SECURED:                                       $351,544.43          $4,600.09                  $232.75

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $49,970.36                  $0.00                $0.00


Disbursements:

       Expenses of Administration                            $4,425.27
       Disbursements to Creditors                            $4,832.84

TOTAL DISBURSEMENTS :                                                                         $9,258.11




UST Form 101-13-FR-S (09/01/2009)
  Case 17-10564         Doc 39      Filed 02/05/19 Entered 02/05/19 09:19:54                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
